1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al 2015/0338681 in view of Doshi 4,898,695 (see the Abstract; col. 2, line 67 through col. 3, line 2; col. 3, lines 23-30; col/ 4, lines 44-69; col. 6, lines 60-65; col. 8, lines 18-25) and further in view of Su 4,468,221.
Liu et al and Su are applied for reasons of record as set forth in paragraphs 1, 3 and 4 of the previous action, the references disclosing the basic claimed method of preparing and using a contact lens lacking essentially the aspect of using the mold in which the contact lens is formed to perform the dyeing operation and a clear showing of heating to evaporate the water in the dye solution while the dyed lens is in the mold.  Newly applied Doshi teaches each of these aspects—see the above noted passages.  Note that the primary reference teaches at paragraph 0036 that the method is not limited to placing the formed lens into a masking mold to perform the dyeing treatment and the same general treatment would be performed regardless of whether a masking mold or the production mold is used.  It would have been obvious to one of ordinary skill in the art to employ the production mold to perform the dyeing and heat the dyed lens to evaporate the excess water on the lens as a result of the dyeing as taught in Doshi in the method of Liu et al to facilitate the dyeing—see col. 4, lines 44-68 of Doshi.  While Liu et al may immerse the patterned masking mold into a dye solution, Doshi discloses 
2.Applicant’s arguments with respect to claim(s) 1-17 and 19-31 have been considered but are moot in view of the new ground of rejection.  
Applicant’s comments with respect to the dyeing of the lens while still in the production mold are noted but have been answered with the application of Doshi against the claims.  Indeed, Doshi also teaches some of the advantages noted by applicant for the instant processing—see col. 4, lines 55-68 of Doshi.  It is submitted that the exact amount of liquid colored waste generated and evaporated and that left to be processed constitutes parameters well within the skill level of this art and that such would not be patentable features.  Again, one of ordinary skill in the art would have been able to tailor the processing parameters to generate whatever minimal colored waste desired after the lens has been tinted in the processing mold.  
3.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742